Citation Nr: 9935585	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.  The 
veteran served on active service from June 1963 to June 1967. 

In addition, as the Board finds that further development is 
necessary with respect to the claim of service connection for 
a skin disorder, to include as due to Agent Orange exposure, 
this issue will be addressed in the REMAND portion of this 
decision.

The Board also notes that it is unclear as to whether the 
veteran in his substantive appeal is raising the issue of 
service connection for a neurological disorder to include as 
due to exposure to Agent Orange.  This matter is referred to 
the RO for clarification and appropriate action.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the veteran was denied 
service connection for PTSD; this decision is final. 

2.  The evidence associated with the claims folder since the 
July 1994 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1999).

2.  The veteran has not submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
PTSD, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

In a July 1994 rating decision, the veteran was denied 
service connection for PTSD on the grounds that the evidence 
did not show he had been actually diagnosed with such 
disorder.  The veteran was provided notice of this 
determination by VA letter dated that same month.  However, 
the veteran did not subsequently appeal this determination.  
In this regard, the law grants a period of 1 year from the 
date of the notice of the result of the initial determination 
for the filing of an application for review on appeal; 
otherwise, that decision becomes final and is not subject to 
revision in the absence of new and material evidence or clear 
and unmistakable error.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.105(a) (1999).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim will be reopened 
and reviewed.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (Court), citing Elkins v. West 12 Vet. App. 209 (1999) 
(en banc), held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  
the Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the July 1994 final adjudication, the 
additional evidence in the file which is related to this 
issue includes various statements by the veteran claiming 
that he has PTSD that is related to service.  In addition, 
the evidence includes a May 1997 VA PTSD examination report 
which resulted in the following diagnoses: Axis I - 
adjustment disorder depression secondary to segmental 
dystonia; Axis II - no diagnosis; Axis III - segmental 
dystonia; Axis IV - other psychosocial environmental 
problems--exposed to the war Vietnam; and Axis V - 60, from a 
mental health standpoint.

After a review of the additional evidence submitted 
subsequent to the July 1994 rating decision, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  Essentially, 
what was missing at the time of the July 1994 rating 
decision, and what continues to be missing, is competent 
medical evidence indicating that the veteran has been 
actually diagnosed with PTSD related or linked to his period 
of service.  As such, the Board finds that the additional 
evidence submitted, when considered alone or in conjunction 
with all of the evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Further, as the evidence 
submitted is not "new and material" as contemplated by law, 
this evidence does not provide a basis to reopen the 
veteran's claim of service connection for PTSD.  See 38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

The Board has not overlooked the recently effected changes to 
38 C.F.R. § 3.304(f) concerning the type of evidence required 
to establish service connection for PTSD thereby implementing 
Cohen v. Brown, 10 Vet. App. 128 (1997).  In addition to 
addressing other concerns, the amendment clarified in part 
that medical evidence diagnosing PTSD comply with 38 C.F.R. 
§ 4.125(a), which requires that diagnoses of mental disorders 
conform to the current diagnostic criteria.  The change does 
not on its own constitute new and material evidence and in 
essence there is no potential benefit to the veteran since 
there is no PTSD diagnosis at any time under any applicable 
diagnostic criteria.  See Routen v. West, 142 F.3d 1434, 
1440-1442 (Fed. Cir. 1998).  Whether there is a clear 
diagnosis of PTSD is a question that must be resolved in the 
determination of service connection on the merits and the 
recent changes may be significant in such circumstances.  
However, the crucial element missing here is a diagnosis of 
PTSD at any time pertinent to this claim to reopen.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for PTSD, and the benefit 
sought on appeal is denied.


REMAND

With respect to the claim of service connection for a skin 
disorder, to include as due to Agent Orange exposure, the law 
is clear that a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).

However, a veteran can also establish service connection for 
residuals of exposure to Agent Orange by showing that a 
current disorder is, in fact, causally linked to such 
exposure.  Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 
1994), citing 38 C.F.R. § 3.303.  In Combee, the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
That is, the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116.

In this regard, in a July 1997 rating decision, the RO denied 
the veteran's claim of service connection for a skin disorder 
on the grounds that the evidence did not support the 
conclusion that his condition was associated with herbicide 
exposure.  The RO also noted that the veteran's condition was 
not incurred in or aggravated during his service.  However, 
in his June 1998 notice of disagreement and in the July 1998 
substantive appeal, the veteran indicated that he was treated 
for his skin problems between 1968 and 1969 at the Muskogee 
VA Medical Center (VAMC), as well as that he received 
subsequent treatment at the Oklahoma City VAMC.

Taking into consideration the above factors, the Board notes 
that the Court has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, the RO should obtain the veteran's treatment records 
from the Muskogee VAMC for the period including from June 
1967 to December 1969.  In addition, the RO should contact 
the veteran and inquire as to his dates of treatment for his 
skin disorder at the Oklahoma City VAMC, and obtain such 
records.  If these records cannot be obtained, the record on 
appeal must contain documentation indicating that such 
treatment records are unavailable.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran 
and inquire as to his specific dates of 
treatment for his skin disorder at the 
Oklahoma City VAMC.  

2.  The RO should attempt to obtain the 
veteran's treatment records from the 
Muskogee VAMC for the period including 
from June 1967 to December 1969, and his 
treatment records from the Oklahoma City 
VAMC for the period specified by the 
veteran, as per paragraph 1.  If no 
specific dates of treatment at the 
Oklahoma City VAMC are specified, a 
search for these records should be made 
for the period including from June 1967 
to the present.  If the search for these 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facilities indicating that these records 
were not available.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim of service 
connection for a skin disorder, to 
include as due to Agent Orange exposure, 
in light of any additional evidence.  If 
the determination remains adverse to the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







